DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 9-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita U.S. Patent No. 9,630,777 in view of Conrad U.S. Patent No. 9,856,083.

Claim 2, Yamashita does not teach as Conrad teaches a first ramp 110TP coupled to the inbound item portion 160IN and the first track 1200; and a second ramp 110TP coupled to the inbound item portion and the second track 1200; wherein the first mobile 
Claim 3, Yamashita teaches a container elevator 12 configured to move items and containers between the first level and the second level 14L,R; but does not teach as Conrad teaches wherein the controller 120 is further configured to cause the container elevator 150A,B to receive a second container at an empty container inbound portion at 160IN, and to cause the first mobile carrier unit 110 to receive the second container from the container elevator 150A,B C C18 L35-60. It would be obvious to one of ordinary skill to use the controller of Conrad into the invention of Yamashita for additional control and efficiency for the system.
Claim 4, Yamashita does not teach as Conrad teaches the controller 120 is further configured to: determine that each of the items associated with the first order is in the first container; and cause a second mobile carrier unit 110 to retrieve the first container; and cause the second mobile carrier unit 110 to deliver the first container to an outbound portion 160OUT of the item sorting system 100 C5 L25-67. It would be obvious to one of ordinary skill to use the controller of Conrad into the invention of Yamashita for additional control and efficiency for the system. 
Claim 5, Yamashita teaches a container matrix Fig. 2 comprising a first level and a second level 14L,R, the first level 14L,R comprising a first plurality of container slots at P Fig. 3 configured to receive individual containers P, and the second level comprising a 
Claim 9, Yamashita teaches each of the first plurality of container slots at P Fig. 3 and the second plurality of container slots at P Fig. 3  further comprises: a lift mechanism 12 configured to adjust an angle of a container P; and an extender arm 22, drive rollers 20, or a conveyor belt configured to move full containers from a container slot onto the first mobile carrier unit 10.  
Claim 10, Yamashita does not teach as Conrad teaches a second mobile carrier unit 110 configured to move along the second track 1200; wherein the first track 1200 and the second track 1200 form respective closed loops, and wherein the first mobile carrier unit 110 is confined to the first track 1200, and the second mobile carrier unit 110 is confined to the second track 1200.  It would be obvious to one of ordinary skill to use 
Claim 11, Yamashita teaches the first mobile carrier unit 10 is configured to move bidirectionally along the first track (guide rails).  
Claim 12, Yamashita teaches a container elevator 12 configured to move vertically between the first track (guide rails)and the second track (guide rails), the container elevator 12; wherein the container elevator 12 is configured to deliver empty containers or items to the first mobile carrier unit 10, or to receive full containers from the first mobile carrier unit 10 Fig. 2, but does not teach the elevator 150A,B comprising motorized rollers 4005A. It would be obvious to one of ordinary skill to use the elevator of Conrad into the invention of Yamashita for additional support of the carrier during trasnport. 
Claim 15, Yamashita does not teach as Conrad teaches an induction portion 160PA configured to transport individual items via 110 into the system 100; and an outbound portion 160OUT configured to transport full containers out of the system 100. It would be obvious to one of ordinary skill to use the structure of Conrad into the invention of Yamashita for additional support.
Claim 16, Yamashita does not teach as Conrad teaches an empty container intake portion at 160IN configured to transport empty containers into the system 100; wherein the induction portion 160IN, the outbound portion 160OUT, and the empty container intake portion at 160IN comprise conveyor belts 160CB that are disposed adjacent to each other Fig. 2A. It would be obvious to one of ordinary skill to use the structure of Conrad into the invention of Yamashita for additional support.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita U.S. Patent No. 9,630,777 in view of Conrad U.S. Patent No. 9,856,083 in view of Burns U.S. Patent No. 6,501,041.
Claim 8, Yamashita teaches the first level 14L,R is a lower level, and the second level 14L,R is an upper level, the system 100 but does not teach as Burns teaches further comprising: a chute 28 disposed between the first track 172 and a container 30 in a container slot 12a,b on the lower level Fig. 3; wherein items deposited into the chute 28 by mobile carrier units 22 on the second track pf 12a are directed into the container 30 Fig. 8. It would be obvious to one of ordinary skill to use the chute configuration of Burns into Yamashita to allow for additional flexibility and accuracy during transport. 
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita U.S. Patent No. 9,630,777 in view of Conrad U.S. Patent No. 9,856,083 in view of Naylor U.S. Patent No. 9,020,632.
 Claim 13, Yamashita teaches the first mobile carrier unit 10 further comprises: at least two sidewalls 18 on opposite sides of the first mobile carrier unit 10; but does not teach as Naylor teaches a first door 102 disposed transverse to the at least two sidewalls 6P, wherein the first door 102 in an open position forms a chute angled towards a container 110; wherein the first mobile carrier unit 100 is configured to automatically open and close the first door 102 Fig. 28. It would be obvious to one of ordinary skill to use the mobile carrier unit configuration of Naylor into the invention of Yamashita for additional flexibility.
Claim 14, Conrad does not teach as Naylor teaches the first mobile carrier unit 100 further comprises: a second door 104 disposed opposite the first door 102; wherein the .  
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS